UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM8-K CURRENT REPORT Pursuant to Section13 or 15(d)of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported):February 13, 2017 Cyanotech Corporation (Exact name of Registrant as specified in its charter) Nevada 000-14602 91-1206026 (State or Other Jurisdiction of Incorporation) (Commission File Number) (IRS Employer Identification No.) 73-4460 Queen Kaahumanu Highway, Suite #102 Kailua Kona, HI 96740 (Address of Principal Executive Offices) (Zip Code) Registrant’s telephone number, including area code: (808) 326-1353 (Former Name or Former Address, if Changed Since Last Report) Check the appropriate box below if the Form8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: ☐ Written communications pursuant to Rule425 under the Securities Act (17 CFR 230.425) ☐ Soliciting material pursuant to Rule14a-12 under the Exchange Act (17 CFR 240.14a-12) ☐ Pre-commencement communications pursuant to Rule14d-2(b)under the Exchange Act (17 CFR 240.14d-2(b)) ☐ Pre-commencement communications pursuant to Rule13e-4(c)under the Exchange Act (17 CFR 240.13e-4(c)) Item 8.01.Other Events. As Cyanotech Corporation (the “Company”) has previously reported, the Company has been party to a litigation action initiated by Meridian OHC Partners, LP (“Meridian”) in the United States District Court, District of Nevada. The Company recently disclosed in its Form 10-Q for the quarter ended December 31, 2016 that, on January 23, 2017, the court granted the Company’s motion to dismiss the lawsuit, but granted Meridian a 20-day period to file an amended complaint. On February 13, 2017, Meridian filed an amended complaint in which the Company is not named as a defendant. As a result, the Company is no longer a party to the Meridian lawsuit. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Dated: February 16, 2017 CYANOTECH CORPORATION By: /s/ Jole Deal Name: Jole Deal Title: Vice President – Finance and Administration, Chief Financial Officer, Treasurer and Secretary
